Citation Nr: 0028378	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
arthritis of the thoracolumbar spine, currently rated as 10 
percent disabling.

2.  Entitlement to an increased original disability rating 
for arthritis, right shoulder, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) original 
disability rating for arthritis, left shoulder.

4.  Entitlement to an increased original disability rating 
for arthritis, right hand, currently rated as 10 percent 
disabling.

5.  Entitlement to an increased original disability rating 
for arthritis, left hand, currently rated as 10 percent 
disabling.

6.  Entitlement to an increased (compensable) original 
disability rating for arthritis, right hip.

7.  Entitlement to an increased (compensable) original 
disability rating for arthritis, left hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1956 and October 1956 to February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.  In a June 1998 decision, the RO denied 
a claim by the veteran seeking entitlement to an increased 
disability rating for arthritis of the thoracolumbar spine, 
rated as 10 percent disabling, and granted a claim seeking 
entitlement to service connection for arthritis of the right 
shoulder (assigning a 10 percent rating), left shoulder (0 
percent), right hand (0 percent), left hand (10 percent), 
right hip (0 percent), and left hip (0 percent).  In a June 
1999 decision, the RO granted entitlement to service 
connection for arthritis of the cervical spine, assigning a 
10 percent disability rating, and to an increased original 
disability rating for arthritis of the right hand, assigning 
a 10 percent disability rating.



REMAND

Initially, the Board finds that the veteran's claims for 
increased disability ratings are well grounded.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating); see also Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (where a veteran appeals the RO's initial assignment 
of a rating, for a service-connected disorder, that 
constitutes less than a complete grant of benefits permitted 
under the rating schedule, he has established a well-grounded 
claim).

Because the claims are well-grounded, VA has a duty to assist 
with their development.  38 U.S.C.A. § 5107(a) (West 1991).  
This includes a duty to obtain all pertinent medical records 
which have been called to VA's attention by the veteran and 
by the evidence of record.  Culver v. Derwinski, 3 Vet. App. 
292 (1992).  Decisions of the Board must be based on all of 
the evidence that is known to be available.  38 U.S.C.A. § 
7104(a) (West 1991 & Supp. 1998); see also VBA Letter 20-99-
60  (August 30, 1999) (stating that VA medical records are to 
be requested in all cases); McCormick v. Gober, 14 Vet. App. 
39 (2000)(U.S. Vet. App. August 18, 2000) (VBA Letter 20-99-
60 includes substantive provisions that have the force of law 
and which require VA to attempt to obtain VA records.).

In this case, the Board finds that there are VA records 
potentially available, but not currently of record.  In a 
July 1999 letter to his representative, the veteran indicated 
that he "recently" underwent magnetic resonance imaging 
(MRI) of his spine and right shoulder at the VA Medical 
Center in Tampa, Florida.  Those records are not in the 
claims file.  As they may be pertinent to the issue of 
whether the arthritis in some of the veteran's joints has 
worsened, the RO should attempt to obtain these records prior 
to appellate review.

The fulfillment of the statutory duty to assist also includes 
conducting a thorough and contemporaneous medical 
examination, so that the evaluation of the claimed 
disabilities will be a fully informed one.  38 C.F.R. §§ 4.1, 
4.42  (1999); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  When the medical evidence is inadequate, the VA must 
supplement the record by seeking a medical opinion or by 
scheduling a VA examination.  38 C.F.R. § 4.70  (1999); 
Colvin v. Derwinski, 1 Vet. App. 171  (1991).

Here, the Board recognizes that the veteran recently 
underwent VA joints examination.  The report of that 
examination is dated in June 1999.  However, it is 
inadequate.  In order to accurately evaluate and rate the 
veteran's arthritis, a thorough evaluation of any and all 
pathology must be of record.  This includes a complete 
evaluation of any functional impairment.  Section 4.40 of the 
Schedule for Rating Disabilities, 38 C.F.R. § Part 4  (1999), 
states the following:  

	Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.

In specific regard to the various joints of the body, 
clinical inquiry should be directed to the following symptoms 
and impairment:  less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; pain on movement; swelling; deformity; atrophy of 
disuse; instability of station; disturbance of locomotion; 
and interference with sitting, standing, and weight-bearing.  
38 C.F.R. § 4.45  (1999).

In DeLuca v. Brown, 8 Vet. App. 202  (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45, were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated, and that the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
at 206.

The June 1999 VA examination report does not adequately 
address whether or not, and to what degree, the veteran's 
joints have functional impairment due to arthritis.  In fact, 
in regard to the veteran's left and right hand arthritis, the 
report does not even contain any results of objective 
evaluation.  Therefore, to insure that VA fulfills its duty 
to assist the veteran with his claim, the Board finds that 
another medical examination is necessary.  See 38 C.F.R. 
§ 19.9  (1999) (If further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board is required to 
remand the case back to the agency of original 
jurisdiction.).

Finally, the Board notes that the veteran submitted a timely 
Notice of Disagreement to the RO's June 1999 decision 
granting entitlement to service connection for cervical spine 
arthritis and assigning a 10 percent disability rating.  The 
veteran indicated that he believed that he was entitled to a 
higher rating for that disability.  However, the claims file 
contains no Statement of the Case issued by the RO on that 
matter.

The pertinent law and regulations provide that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1999).  Upon the 
timely receipt of a Notice of Disagreement, the RO must 
prepare and furnish to the claimant a Statement of the Case 
unless the benefit being sought is granted in full.  38 
U.S.C.A. § 7105(d)(1)  (West 1991); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410  (1995).  Consequently, this matter must be 
remanded in order for the veteran to be assured of full 
procedural due process.  38 C.F.R. § 19.9  (1999); Manlincon 
v. West, 12 Vet. App. 238  (1999).

Accordingly, further appellate consideration will be deferred 
and the case is hereby REMANDED to the RO for the following 
development:

1.  The RO should issue to the veteran a 
Statement of the Case (SOC) in regard to 
the claim for an increased original 
disability rating for arthritis of the 
cervical spine.  The SOC should provide 
citation to all applicable laws and 
regulations used by the RO and to all 
evidence considered in its decision, as 
well as detailed reasons and bases for 
its decision.  The appellant is informed 
of the need to submit a timely 
Substantive Appeal should he wish to 
perfect an appeal of the RO's 
determination. 

2.  The RO should attempt to obtain 
copies of any recent records, including 
the MRI study involving several of the 
veteran's joints, from the VA Medical 
Center in Tampa, Florida.  Copies of all 
correspondences made and records obtained 
should be added to the claims folder.

3.  The RO should schedule the veteran 
for VA joints examination to determine 
the nature and severity of his service-
connected arthritis.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examiner is requested to separately 
evaluate the veteran's thoracolumbar 
spine, right and left shoulders, right 
and left hands, and right and left hips, 
and to evaluate the level of disability 
caused solely by the arthritis of each of 
the joints.  Examination should determine 
whether, and to what degree, each 
affected joint has limitation of motion.  
Specifically, the examiner is requested 
to determine: (1) if the shoulders have 
range of motion limited to shoulder 
level, to midway between the side and 
shoulder, or to only 25 degrees from the 
side; (2) if the wrists have palmar 
flexion limited in line with the forearm 
or dorsiflexion limited to 15 degrees; 
(3) to what degree the hips have 
limitation of flexion or extension; and 
(4) to what degree each level of the 
spine has limitation of motion.  If there 
is no limitation of motion of a joint, 
such should be noted in the examination 
report.  The examiner should also 
indicate whether or not, and to what 
degree, any of the joints has functional 
impairment due to arthritis, such as pain 
on motion, weakness, instability, 
fatigability, incoordination, or other 
impairment as per 38 C.F.R. §§ 4.40, 4.45  
(1999), and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  A copy of the report of the 
examination should be made part of the 
claims folder.

4.  Thereafter, the RO should review the 
claims on appeal to determine if any 
change is warranted in its prior 
decisions.

5.  If any action remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision(s) 
reached.

Thereafter, the appellant and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case; however, 
the veteran is advised that failure to cooperate by reporting 
for VA examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


